11th Court of Appeals
Eastland, Texas
Opinion
 
Louis Carl Robinson
            Appellant
Vs.                  No. 11-05-00114-CR -- Appeal from Midland County
State of Texas
            Appellee
 
            Louis Carl Robinson has filed in this court a motion to dismiss his appeal.  In his motion,
appellant states that, after discussing the issue with his counsel, he has decided not to proceed with
his appeal.  The motion is signed by both appellant and his counsel.
            The motion is granted, and the appeal is dismissed.
 
                                                                                    PER CURIAM
 
May 12, 2005
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.